DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of PRKX and USH1C in the reply filed on 02/22/22 is acknowledged.  The traversal is on the ground(s) that the search or examination burden would not be undue.  This is not found persuasive because applicant gave no reason as to why there would not be search or examination burden.  As addressed in the office action mailed 09/22/21, section 2 the species require a different field of search searching different electronic resources and employing different search queries, the prior art applicable to one species would not likely be applicable to another species and the species raise different non-prior art issues under 35 USC 112, first paragraph.  For these reasons there would a search and examination burden to search each of the species as recited in the instant claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim 12 is under examination with PRKX and USCH1C.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/477218, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 12 is drawn to method of processing a sample of epithelial cells of a part of the airway other than the lungs of an individual who smokes or has smoked and who is suspected of having lung cancer comprising measuring by RT-PCR the level of expression of at least two cDNA of USCH1 and PRKX.  The provisional 60/477218 does not disclose genes USCH1 and PRKX.  While 60/477218 provides two tables of differentially expressed genes between smokers and non smokers (figure 1 ) and differentially expressed genes in smokers and smokers with lung cancer (figure 2) neither of these tables disclose the elected genes of USCH1 and PRKX. As such the priority date of record of claim 1 for the instant application is 06/09/2004, the filing date of PCT/US04/18460.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See for example, pg. 20, 23, 31, 44-46, 48, 51, 56, 58, 60.
Improper Markush Grouping
Claim12 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of at least two cDNA listed in claim 12 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. 
The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature because each member of the cDNAs listed in claim 12 are structurally unique relative to one another.  There is no disclosed common substantial structural feature and the cDNA do not share a single structural similarity, as each cDNA represents a different gene, probe set, clone sequence or hypothetical protein sequence that has no substantial common nucleotide sequence.  The only structurally similarity present is that each cDNA comprises nucleic acid molecules.  The fact that the cDNA comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being expressed in epithelial cells of a part of the airway other than lungs.  Accordingly while the different cDNA are asserted to have the property of being differentially expressed in epithelial cells in patients who have or had smoked it is not clear from their very nature or from the prior art that all of them possess this property.  The claim demonstrates that the different cDNA comprise different nucleotide sequences comprising genes, hypothetical protein and other transcribed sequences and that they are differentially expressed in different disorders.  Following this analysis, the claims are rejected as containing an improper Markush grouping.  

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 12 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Spira (Chest, 2004, V. 125, May 2004, 115S, cited on IDS)
Spira teaches obtaining bronchial epithelial cells from smokers without cancer (smoker suspected of having lung cancer) and extracting RNA.  Spira teaches processing RNA using U133A GeneChip, Affymetrix.  The U133A GeneChip comprises probes for USH1C and PRKX and therefore the method of Spira encompasses measuring by RT-PCR at least two cDNA.  Processing RNA using U133A GeneChip comprises reverse transcription amplification of mRNA followed by hybridization, which will measure the level of expression of USH1C and PRKX.  The recitation of a subject who is suspected of having lung cancer is vague and general and does not meaningfully distinguish subjects from other subjects in the general population.  It is well known in the art that exposure to smoke increases the risk of lung cancer and a subject who smokes is suspected of having lung cancer. 
Claim 12 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Woenckhaus et al (Pathology Research and Practice 2004 vol 200 pg 255, cited on IDS)
Woenckhaus teaches obtaining bronchial epithelial cells from smokers (smoker suspected of having lung cancer) and extracting RNA.  Woenckhaus teaches processing RNA using U133A GeneChip, Affymetrix.  The U133A GeneChip comprises probes for USH1C and PRKX and therefore the method of Woenckhaus encompasses measuring by RT-PCR at least two cDNA.  Processing RNA using U133A GeneChip comprises reverse transcription amplification of mRNA followed by hybridization, which will measure the level of expression of USH1C and PRKX. The recitation of a subject who is suspected of having lung cancer is vague and general and does not meaningfully distinguish subjects from other subjects in the general population.  It is well known in the art that exposure to smoke increases the risk of lung cancer and a subject who smokes is a subject who is suspected of having lung cancer. 
Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634